UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2563



BUFORD H. LIGHT,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-99-115-2)


Submitted:   March 9, 2000                   Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Buford H. Light, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Buford H. Light appeals the district court’s order dismissing

his civil action.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.   See Light v. Apfel,

No. CA-99-115-2 (N.D.W. Va. Oct. 20, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2